            Case 2:21-cv-00688-GAM Document 1 Filed 02/15/21 Page 1 of 13




                         IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF PENNSYLVANIA
                                PHILADELPHIA DIVISION

ABIRA MEDICAL LABORATORIES,                     §
LLC d/b/a GENESIS DIAGNOSTICS,                  §
                                                §
      Plaintiff                                 §
                                                §
vs.                                             §    CIVIL ACTION NO. _________________
                                                §
MEDICAL DIAGNOSTIC                              §
LABORATORIES, LLC,                              §
                                                §
      Defendant                                 §


                  PLAINTIFF’S ORIGINAL COMPLAINT AND APPLICATION
                    FOR PRELIMINARY AND PERMANENT INJUNCTION

TO THE HONORABLE UNITED STATES DISTRICT COURT JUDGE:

          COMES NOW, Abira Medical Laboratories, LLC d/b/a Genesis Diagnostics, the Plaintiff

herein (“Genesis” or “Plaintiff”), who files this Original Complaint and Application for

Preliminary and Permanent Injunction against Defendant Medical Diagnostic Laboratories, LLC

(“MDL” or “Defendant”), and in support thereof, would respectfully show unto the Court as

follows:

                                                1.

                                  STATEMENT OF THE CASE

          1.1     This lawsuit is an action brought by the Plaintiff against the Defendant for

Trademark infringement in violation of the Trademark Laws of the United States, 15 U.S.C.

§§ 1051 et seq. and 15 U.S.C. §1114, as well as unfair competition under Section 43 of the

Lanham Act, 15 U.S.C. § 1125(a).
         Case 2:21-cv-00688-GAM Document 1 Filed 02/15/21 Page 2 of 13




                                                 2.

                                  JURISDICTION and VENUE

       2.1     This Court has jurisdiction over the parties and subject matter jurisdiction over the

controversy in question pursuant to the provisions of 15 U.S.C. §1051 et seq., 15 U.S.C. §1121,

as well as 28 U.S.C. §§ 1331, 1338 & 1367.

       2.2     A substantial part of the events or omissions giving rise to the claims brought by

Plaintiff herein occurred in the Eastern District of Pennsylvania, and/or a substantial part of

property that is the subject of this action is situated in said District. Hence, venue is appropriate

herein by virtue of 28 U.S.C.A. §1391(b).

                                                 3.

                                          THE PARTIES

       3.1     Plaintiff is a foreign limited liability company authorized to conduct business in

the Commonwealth of Pennsylvania. It holds a medical laboratory testing license issued by the

Commonwealth of Pennsylvania, and it maintains its principal place of business at 900 Town

Center Drive, Suite H50, Langhorne, PA 19047.

       3.2     Defendant is a foreign limited liability company authorized to conduct business in

the Commonwealth of Pennsylvania. It holds a medical laboratory testing license issued by the

Commonwealth of Pennsylvania, and it maintains its principal place of business at 2439 Kuser

Road, Hamilton Township, N.J. 08690. Its Chief Executive Officer and Founder is Eli

Mordechai, Ph.D. The Defendant may be served with summons and complaint by and through

Dr. Mordechai, who is located at 2439 Kuser Road, Hamilton Township, N.J. 08690, or

wherever he may be found.




                                            Page 2 of 13
         Case 2:21-cv-00688-GAM Document 1 Filed 02/15/21 Page 3 of 13




                                                  4.

                                    FACTUAL BACKGROUND

       4.1     Plaintiff is a clinical medical laboratory based in Langhorne, Pennsylvania. It

holds a Pennsylvania medical laboratory license, and it provides clinical laboratory, pharmacy,

and addiction rehabilitation services to numerous medical service providers located throughout

the country. As part of its business model, the Plaintiff can perform laboratory testing services at

its facilities in Langhorne, Pennsylvania, or it can establish a laboratory facility on the premises

of a hospital and provide on-site clinical laboratory, pharmacy, genetics, and addiction

rehabilitation testing services on an in-patient or out-patient basis for the hospital’s patients (the

“Laboratory Testing Services”). Those Laboratory Testing Services, whether they are performed

in Pennsylvania or on-site, are normally billed directly to the patient, or a patient’s third-party

insurer, or to Medicare/Medicaid.

       4.2     The     Plaintiff   owns    the    federally     registered    trademark      GENESIS

DIAGNOSTICS® (the “Word Mark”) (U.S. Registration No. 4865466) which it uses in

connection with its Laboratory Testing Services business. A copy of the GENESIS

DIAGNOSTICS® registration certificate is attached hereto as Exhibit 1. More specifically, the

Laboratory Testing Services include biological, microbiological, serological, chemical,

immunohematological,      hematological,     biophysical,     cytological,   pathological,   or   other

examination of materials derived from the human body for purpose of providing information to

medical service providers for the diagnosis, prevention, or treatment of any disease or

impairment of human beings.

       4.3     On February 6, 2020, Plaintiff filed a new trademark application, U.S. Appl. Ser.

No. 88/787323, containing the literal elements GENESIS DIAGNOSTICS along with an image




                                            Page 3 of 13
         Case 2:21-cv-00688-GAM Document 1 Filed 02/15/21 Page 4 of 13




of a crescent moon, which opens to the right with a structure of double-stranded DNA contained

inside the moon, with the word "GENESIS" to the right of the image and the word

"DIAGNOSTICS" underneath "GENESIS" (the “Stylized Mark”). Plaintiff’s first use of the

Stylized Mark in commerce was at least as early as April 14, 2015.

       4.4      In December of 2018, Ms. Janna Liebmann, presented herself as a salesperson for

Defendant MDL, a division of "Genesis Diagnostics", to a phlebotomist at the DeRosa medical

practice in Chandler, Arizona, a client to whom Plaintiff provides Laboratory Testing Services.

A true and correct copy of the business card presented to DeRosa medical practice during Ms.

Liebmann’s sales call is attached hereto and incorporated herein for all purposes as Exhibit “2.”

       4.5     On December 21, 2018 the Defendant was placed on notice by the Plaintiff and

requested to immediately cease and desist in its use of the service mark reflected in Exhibit 2 that

wrongfully interfered with Plaintiff’s Mark. On January 15, 2019, Ms. Susan Case, the Chief

Legal Officer for Defendant sent a letter to Plaintiff acknowledging the improper usurpation of

Plaintiff’s Mark, and also acknowledging that corrective action had been taken to remove any

reference to “Genesis Diagnostics” from the Defendant’s website, literature, and business

documents. A true and correct copy of Ms. Case’s January 15, 2019 correspondence is attached

hereto and incorporated herein for all purposes as Exhibit “3.”

       4.6     Plaintiff had hoped that the corrective action reflected within Exhibit 3 would be

the end of the matter; however, such was not to be. In June of 2020, Plaintiff found that

Defendant was continuing to interfere with both its registered Word Mark and Stylized Mark

(collectively “Plaintiff’s Marks”). On June 11, 2020 Plaintiff sent a letter to Ms. Case outlining

Plaintiff’s pending application for its Stylized Mark. A true and correct copy of Plaintiff’s June

11, 2020 correspondence is attached hereto and incorporated herein for all purposes as Exhibit




                                           Page 4 of 13
         Case 2:21-cv-00688-GAM Document 1 Filed 02/15/21 Page 5 of 13




“4.” As reflected within Exhibit 4, Plaintiff’s pending application for its Stylized Mark was

suspended by the USPTO due to Defendant’s application for a competing trademark comprising

the literal elements “Genesis Clinical Diagnostics,” and “a division of Genesis Clinical

Diagnostics.” On information and belief, Plaintiff submits that Defendant wrongfully placed the

“Genesis Clinical Diagnostics,” and “a division of Genesis Clinical Diagnostics” marks into the

stream of commerce by publishing those marks on its website, thereby causing a likelihood of

confusion as to the source of Plaintiff’s Marks

       4.7     Plaintiff has not at any time expressly, impliedly or in any other way sanctioned,

consented, approved, authorized or acquiesced to the use of its Word Mark, Stylized Mark, or

any confusing variation or formatives thereof, in connection with Defendant’s advertising and

sale of goods and services. However, because Defendant’s infringing activities are in the field of

laboratory testing services, customers and prospective customers of Plaintiff are, and will

continue to be, confused as to whether Plaintiff had consented, approved, authorized or

acquiesced to Defendant’s use of Plaintiff’s Word Mark, Stylized Mark, or any confusing

variation thereof, in connection with Defendant’s services.

       4.8     Plaintiff has no control over the quality of Defendant’s services, and the

reputation and goodwill of Plaintiff are likely to be irreparably injured by such uncontrolled use

of its Mark, and infringement upon its common law and applied-for new Stylized Mark. Upon

information and belief, the aforementioned activities of Defendant have or will cause

considerable irreparable injury to Plaintiff and its business reputation and goodwill. Unless

restrained and enjoined by this Court, these activities will continue to cause irreparable harm to

Plaintiff, and Plaintiff will have no adequate remedy at law.




                                           Page 5 of 13
         Case 2:21-cv-00688-GAM Document 1 Filed 02/15/21 Page 6 of 13




                                                 5.

                                      CAUSES OF ACTION

       (A)     COUNT ONE – Federal Trademark Infringement; Violation of 15 U.S.C. §1114.

       5.1     Plaintiff realleges and incorporates herein, as if fully set forth at length, each

allegation and factual recitation set forth in paragraphs 4.1 through 4.8 above, as if repeated

verbatim herein, in this its First Cause of Action.

       5.2     Defendant has infringed upon Plaintiff’s Marks in interstate commerce by various

acts, including offering for sale goods and/or services under the “Genesis Clinical Diagnostics,”

and “a division of Genesis Clinical Diagnostics” monikers, in connection with providing

competing laboratory testing services to customers located throughout the United States,

including, but not limited to customers residing in the Eastern District of Pennsylvania.

Defendant’s use of the “Genesis Clinical Diagnostics,” and “a division of Genesis Clinical

Diagnostics” monikers is without permission or authority of Plaintiff and said use is not only

likely but has in fact caused actual confusion and/or mistake. Thus, under 15 U.S.C. §1114

Defendant has infringed upon Plaintiff’s trademark rights in its federally registered Word Mark

and has also infringed upon and caused confusion with respect to Plaintiff’s Stylized Mark.

       5.3     Because Defendant, despite Plaintiff’s cease and desist request, has continued to

misappropriate Plaintiff’s Marks by using the terms “Genesis” and “Diagnostics” in connection

with Defendant’s services that are the same or similar to those provided by Plaintiff, such actions

by Defendant must be viewed as part of a deliberate plan to trade on Plaintiff’s Marks and the

goodwill associated with same. With knowledge of Plaintiff’s ownership of both its registered

Word Mark and Stylized Mark, and with the deliberate intention to unfairly benefit from the




                                            Page 6 of 13
         Case 2:21-cv-00688-GAM Document 1 Filed 02/15/21 Page 7 of 13




goodwill generated thereby, the actions of Defendant have been carried out in willful disregard

of Plaintiff’s rights in violation of 15 U.S.C. § 1114.

       (B)     COUNT TWO – Federal Unfair Competition; Violation of 15 U.S.C. §1125(a).

       5.4     Plaintiff realleges and incorporates herein, as if fully set forth at length, each

allegation and factual recitation set forth in paragraphs 4.1 through 5.3 above, as if repeated

verbatim herein, in this its Second Cause of Action.

       5.5     Defendant’s unauthorized use and infringement of Plaintiff’s Marks constitutes a

false designation of origin of the goods and services made available by Defendant and a false and

misleading representation in violation of §43(a) of The Lanham Act, 15 U.S.C. §1125(a),

causing irreparable injury to Plaintiff. The unauthorized use by Defendant in commerce of

Plaintiff’s Marks on goods and services identical or substantially identical to that of Plaintiff is

not only likely but has in fact caused the public to mistakenly believe that Defendant’s business

activities and goods and services originate from, are sponsored by, or are in some way associated

with Plaintiff. Such actions constitute false designation of origin or false descriptions or

representations and are likely to cause Plaintiff’s Marks to lose their significance as an indicator

of origin. The actions by Defendant are in violation of 15 U.S.C. §1125(a).

       5.6     Defendant’s unauthorized use of Plaintiff’s Marks on goods and services identical

or substantially identical to that of Plaintiff was and is being conducted with full knowledge of

Plaintiff’s rights. Thus, Defendant has willfully infringed and is infringing upon such rights in

violation of 15 U.S.C. §1125(a). Defendant’s conduct has caused and will continue to cause

irreparable injury to Plaintiff and will, unless restrained and enjoined by this Court, further

impair, if not destroy, the value of Plaintiff’s Marks and Plaintiff’s business reputation and

goodwill.




                                            Page 7 of 13
         Case 2:21-cv-00688-GAM Document 1 Filed 02/15/21 Page 8 of 13




       5.7     Defendant’s continuing unfair competition relating to Plaintiff’s Marks is

knowing, intentional, malicious, fraudulent, deliberate, willful, wanton, reckless and egregious

and is being carried out with the intent to cause confusion, mistake or deception. This is an

exceptional case under 15 U.S.C. §1117. Plaintiff has no adequate remedy at law.

       (C)     COUNT THREE – Dilution under the Pennsylvania Trademark Act, 54 Pa.
               Cons. Stat. Ann. §1124.

       5.8     Plaintiff realleges and incorporates herein, as if fully set forth at length, each

allegation and factual recitation set forth in paragraphs 4.1 through 5.7 above, as if repeated

verbatim herein, in this its Third Cause of Action.

       5.9     Plaintiff’s Marks have become “famous” in Pennsylvania as a result of Plaintiff’s

continued use of its registered Word Mark since as early as August 1, 2014 and Stylized Mark as

early as April 14, 2015. Defendant is making commercial use in interstate commerce of a mark

or trade name that was copied and/or wrongfully misappropriated from Plaintiff, and

Defendant’s use of the coopted Plaintiff Marks began after Plaintiff’s Marks became famous in

Pennsylvania. Defendant’s use causes dilution by lessening the capacity of the Plaintiff to

identify and distinguish goods or services.

       (D)     COUNT FOUR – Unfair Competition under Pennsylvania common law.

       5.10    Plaintiff realleges and incorporates herein, as if fully set forth at length, each

allegation and factual recitation set forth in paragraphs 4.1 through 5.9 above, as if repeated

verbatim herein, in this its Fourth Cause of Action.

       5.11    Defendant, by reason of the foregoing conduct, has attempted to compete unfairly

and has competed unfairly against Plaintiff with the specific intent to destroy Plaintiff’s ability to

conduct business, including the marketing of the Laboratory Testing Services under Plaintiff’s




                                              Page 8 of 13
          Case 2:21-cv-00688-GAM Document 1 Filed 02/15/21 Page 9 of 13




Marks The conduct of Defendant is and continues to be intentional, willful, malicious,

outrageous and in bad faith.

        5.12    As a direct and proximate result of the foregoing conduct of Defendant, Plaintiff

has been damaged and will continue to be damaged and will suffer further irreparable injury

unless Defendant is enjoined by the Court. Plaintiff has no adequate remedy at law and

irreparable injury to Plaintiff increases with each and every action taken by Defendant with

respect to its continuing use of the infringing marks.

                                                   6.

                                           JURY DEMAND

        6.1     In accordance with the provisions of Fed. R. Civ. P. 38, Plaintiff hereby requests a

trial by jury on all issues of fact asserted herein.

                                                   7.

                        PLAINTIFF’S APPLICATION FOR INJUNCTION

        7.1     Plaintiff realleges and incorporates herein, as if fully set forth at length, each

allegation and factual recitation set forth in paragraphs 4.1 through 5.12 above, as if repeated

verbatim herein, in this its request for both preliminary and permanent injunctive relief.

        7.2     Plaintiff hereby applies for a preliminary injunction pursuant to Federal Rule of

Civil Procedure 65(a) to preliminarily enjoin Defendant, during the pendency of this action, from

continuing to willfully and deliberately infringe upon Plaintiff’s Marks, as well as engaging in

the unfair competition described in this Complaint. Such deliberate, willful and intentional use of

Plaintiff’s Marks constitutes infringement and false designation of origin which is likely to

deceive and has deceived customers and prospective customers into believing that Defendant’s




                                              Page 9 of 13
          Case 2:21-cv-00688-GAM Document 1 Filed 02/15/21 Page 10 of 13




goods and services are that of Plaintiff, and as a consequence is likely to divert and has diverted

customers away from Plaintiff.

         7.3   Plaintiff is entitled to a preliminary injunction as requested herein pursuant to

Fed. R. Civ. P. Rule 65(a). After trial, Plaintiff is additionally entitled to a permanent injunction

as requested herein.

                                                 8.

                                            DAMAGES

         8.1   Plaintiff requests all actual damages against the Defendant in an amount to be

determined by the trier of fact, which Plaintiff submits are within the jurisdictional limits of the

Court.

         8.2   Plaintiff requests all other damages, actual, general and/or special, legal and/or

equitable, as allowed by law; in excess of the minimum jurisdictional limits of the Court.

         8.3   The acts and/or omissions of Defendant were performed intentionally, knowingly,

fraudulently, maliciously, and/or in utter disregard of the rights of Plaintiff.       Accordingly,

Plaintiff additionally requests exemplary damages for all causes of action for which exemplary

damages are available herein.

                                                 9.

                         ATTORNEY’S FEES and COSTS OF COURT

         9.1   To the extent allowed by either contract, statute, common law, or equity, Plaintiff

requests the Court to award it all reasonable and necessary attorney’s fees incurred by it in

prosecuting this lawsuit against Defendant.

         9.2   Plaintiff requests the Court to award it all costs of court incurred herein which are

attributable to Plaintiff’s prosecution of this lawsuit against Defendant.




                                           Page 10 of 13
        Case 2:21-cv-00688-GAM Document 1 Filed 02/15/21 Page 11 of 13




                                              10.

                         PRE- AND POST-JUDGMENT INTEREST

       10.1   Plaintiff hereby pleads for pre-judgment interest at the maximum rate allowed by

law.

       10.2   Plaintiff hereby pleads for post-judgment interest at the maximum rate allowed by

law.

                                  DEMAND FOR RELIEF

       WHEREFORE PREMISES CONSIDERED, Plaintiff Abira Medical Laboratories, LLC

d/b/a Genesis Diagnostics demands judgment herein against Defendant Medical Diagnostic

Laboratories, LLC as follows:

       A.     A judgment declaring that Plaintiff is the owner of the entire right, title and
              interest in and to the registered Trademark, Service Mark and Trade Name
              “GENESIS DIAGNOSTICS®,” and its Stylized Mark U.S. App. Ser. No.
              88787323 consisting of an image of a crescent moon which opens to the right
              with a structure of double-stranded DNA contained inside the moon, with the
              word "GENESIS" to the right of the image and the word "DIAGNOSTICS"
              underneath "GENESIS".

       B.     A judgment declaring that Plaintiff’s rights in Plaintiff’s Marks are valid,
              enforceable, and have been infringed by Defendant;

       C.     A judgment declaring that Defendant has competed unfairly with Plaintiff, has
              injured Plaintiff’s business reputation by the unauthorized use of Plaintiff’s Marks
              and has willfully violated the applicable laws of the United States and of the
              Commonwealth of Pennsylvania, all to the detriment of Plaintiff.

       D.     That Defendant, its representatives, agents, employees and all persons acting in
              concert, be preliminarily enjoined during the pendency of this action from using a
              Trademark, Service Mark, Trade Name, or any domain name, that is comprised in
              whole or in part of the words “Genesis” and “Diagnostics,” or any substantially
              similar term(s) which are likely to cause confusion with Plaintiff’s Marks.




                                         Page 11 of 13
 Case 2:21-cv-00688-GAM Document 1 Filed 02/15/21 Page 12 of 13




E.   That Defendant, its representatives, agents, employees and all persons acting in
     concert, be permanently enjoined upon final judgment in this action from using a
     Trademark, Service Mark, Trade Name, or domain name that is comprised in
     whole or in part of the words “Genesis” and “Diagnostics,” or any substantially
     similar term(s) which are likely to cause confusion with Plaintiff’s Marks.

F.   That Defendant be required to delete the words “Genesis” and “Diagnostics,” or
     any substantially similar variation thereof, from the name or designation of its
     business enterprise, and any websites or domain names owned by Defendant,
     during the pendency of this action.

G.   That Defendant be required to deliver up for impoundment during the pendency
     of this action all materials relating to Plaintiff’s Marks, or any substantially
     similar variation thereof, and that Defendant be ordered to recall promptly all
     such items from all of its agents, representatives, customers and potential
     customers, and to deliver the recalled items to Plaintiff or its agents for
     impoundment.

H.   That Defendant, its representatives, agents, employees and all persons acting in
     concert, be preliminarily enjoined during the pendency of this action from
     unfairly competing with Plaintiff.

I.   That Defendant, its representatives, agents, employees and all persons acting in
     concert, be permanently enjoined upon final judgment in this action from unfairly
     competing with Plaintiff.

J.   That Defendant be ordered to account for and award to Plaintiff all damages
     sustained by it on account of trademark infringement, unfair competition, dilution,
     and any other damages suffered by Plaintiff as a result of Defendant’s conduct as
     set forth herein, and that such damages be trebled.

K.   That Defendant be ordered to pay Plaintiff the costs and disbursements associated
     with its claims and the bringing of this action.

L.   That Defendant be ordered to pay the attorneys’ fees of Plaintiff incurred in this
     lawsuit.

M.   That Defendant be required to pay all costs of court incurred by Plaintiff resulting
     from the filing and prosecution of this lawsuit.

N.   That to the extent monetary damages are awarded herein to Plaintiff, that pre-
     judgment and post-judgment interest at the maximum rate(s) allowed by law be
     assessed.




                                Page 12 of 13
 Case 2:21-cv-00688-GAM Document 1 Filed 02/15/21 Page 13 of 13




O.     That this Court grant Plaintiff such other and further relief as the Court deems just
       and proper.

Respectfully submitted this 15th day of February, 2021.


                                      LAW OFFICE OF DAVID W. GHISALBERT

                              By:       / S / D.W. Ghisalbert ______________________
                                      David W. Ghisalbert
                                      ID No. 328556
                                      2000 Bering Drive, Suite 700
                                      Houston, Texas 77057
                                      (713) 808-9697 [telephone]
                                      (713) 893-6942 [facsimile]
                                      dghisalbert@dwglawoffice.com [email]

                                      ATTORNEY FOR PLAINTIFF,
                                      ABIRA MEDICAL LABORATORIES,
                                      LLC d/b/a GENESIS DIAGNOSTICS




                                    Page 13 of 13
